DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cover member” in claims 18 and 29 (identified as 62 in the specification), “a holder” in claims 18 and 29 (identified as unit 91), “an engagement portion” in claims 19 and 30 (identified as 55a in the specification), “an engaged portion” in claims 19 and 30 (identified as 76 in the specification), “a holding portion” in claims 20 and 31 (identified as 55 in the specification), “a coupling” in claims 22 and 33 (identified as 66 in the specification), and “a retaining portion” in claims 24 and 36 (identified as 64 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 32, 33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sok et al. JP 2012-006756 A (hereinafter “Sok”, cited in an IDS).
Regarding claim 29, Sok discloses a sheet conveyance apparatus comprising: 
a cover unit (21) comprising a first guide (located below 27 in FIG. 4); 
a base unit (1) configured to support the cover unit in an openable and closable manner, and comprising a second guide (, the first guide and the second guide forming a conveyance path in a state where the cover unit is closed with respect to the base unit; 
a feeding unit (Rp2, Rs2) configured to be detachable from the cover unit, and comprising a pickup member (Rp2) configured to feed a sheet, a feed member (Rs2) configured to convey the sheet fed by the pickup member along the conveyance path, a rotation shaft (shaft of Rs2) configured to rotatably support the feed member, and a holder (shown in drawings, not labeled, supporting structure for the Rp2 and Rs2) supported swingably on the rotation shaft and configured to support the pickup member; and 
a cover member (31) supported by the cover unit so as to be pivotable between a closed position (shown in FIG. 6A and 6B) where the cover member covers at least a portion of the feeding unit and an open position (FIG. 7A or 6C) where the portion of the feeding unit is exposed, wherein the cover member moves from the open position to the closed position by abutting against the base unit while the cover unit is closed with respect to the base unit (from FIG. 7C to 7D, 31 makes contact with 2a and can move to a closed position).
Regarding claim 32, wherein the cover member is supported pivotably (refer to pivot 31b) with respect to the cover unit.
Regarding claim 33, Sok implicitly teaches a coupling (mechanism, like a bearing, to rotatably support drive shaft of feed member) rotatably supported on the cover unit and configured to be connected to and separated from the rotation shaft, wherein the cover member is configured to cover the coupling against the conveyance path in the closed position.
Regarding claim 35, wherein the cover member comprises a guide surface (lower surface of 31 that guides sheet when 31 is in the closed position)  configured to constitute a portion of the conveyance path and guide the sheet in a case where the cover member is positioned in the closed position.
Regarding claim 37, wherein the cover member comprises a projected portion (33 or 36) configured to project toward the base unit, and in a case where the cover unit is closed with respect to the base unit, the cover member is closed by the projected portion abutting (contacts 2a or 3a) against the base unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sok in view of Hoshi et al. JP 2015-229538 (hereinafter “Hoshi”, cited in the IDS).
Regarding claims 30 and 31, Sok is silent to teaching wherein the cover unit comprises an engaged portion, the feeding unit comprises an engagement portion configured to engage with the engaged portion in a state where the feeding unit is attached to the cover unit, and the engagement portion is configured to move between a first position where the engagement portion engages with the engaged portion and a second position where the engagement portion releases engagement with the engaged portion.
Hoshi, with reference to FIGS. 4-6, teaches a similar device wherein a cover unit (52) comprises an engaged portion (53), a feeding unit (48) comprises an engagement portion (projection of 72, shown in FIG. 4, similar to Applicant’s engagement portion) configured to engage with the engaged portion in a state where the feeding unit is attached to the cover unit, and the engagement portion is configured to move between a first position where the engagement portion engages with the engaged portion and a second position where the engagement portion releases engagement with the engaged portion (claim 30).  Hoshi further teaches wherein the feeding unit further comprises a holding portion (72) configured to elastically deform the engagement portion from the first position to the second position in a state where the holding portion is being held.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Sok’s cover unit and feeding unit to comprise an engagement portion and engaged portion as taught by Hoshi in order to facilitate attachment and detachment of the feeding unit to the cover unit for maintenance purposes.
Regarding claim 36, similar to rejection of claim 30, Sok is silent to teaching wherein the cover unit comprises a retaining portion comprising an opening portion whose downstream side is opened in a detaching direction in which the feeding unit is detached from the cover unit, the retaining portion being configured to retain the feeding unit attached to the cover unit, and the cover member is arranged downstream of the rotation shaft in the detaching direction.
Hoshi, with reference to FIGS. 4-6, teaches a similar device wherein a cover unit (52) comprises a retaining portion (53) comprising an opening portion whose downstream side is opened in a detaching direction in which a feeding unit is detached from the cover unit, the retaining portion being configured to retain the feeding unit attached to the cover unit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Sok’s cover unit to comprise a retaining unit as taught by Hoshi in order to facilitate attachment and detachment of the feeding unit to the cover unit for maintenance purposes.  The combination of references would provide wherein the cover member is arranged downstream of the rotation shaft in the detaching direction.
Allowable Subject Matter
Claims 18-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18-28 are allowable because no prior art was found to teach or suggest the cover member as claimed in combination with other claimed elements.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653